20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 1 of
                                        45



                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

    In re:                                  §
                                            §    Chapter 11
    KrisJenn Ranch, LLC,                    §
                                            §
             Debtor                         §    Case No. 20-50805
                                            §
                                            §


    KrisJenn Ranch, LLC, KrisJenn Ranch,    §
    LLC–Series Uvalde Ranch, and KrisJenn   §
    Ranch, LLC–Series Pipeline ROW, as      §
    successors in interest to Black Duck    §
    Properties, LLC,                        §
                                            §    Adversary No. 20-05027
             Plaintiffs,                    §
                                            §
    v.                                      §
                                            §
    DMA Properties, Inc., Frank Daniel      §
    Moore, and Longbranch Energy, LP,       §
                                            §
             Defendants.                    §


    DMA Properties, Inc., Frank Daniel      §
    Moore, and Longbranch Energy, LP,       §
                                            §
             Counterplaintiffs,             §
                                            §
    v.                                      §
                                            §
    KrisJenn Ranch, LLC, KrisJenn Ranch,    §    Adversary No. 20-05027
    LLC–Series Uvalde Ranch, and KrisJenn   §
    Ranch, LLC–Series Pipeline ROW, Black   §
    Duck Properties, LLC, Larry Wright,     §
                                            §
             Counterdefendants.             §
                                            §
                                            §


                                            1
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 2 of
                                        45



               PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                       FOR LONGBRANCH, DMA, AND MOORE
            This case concerns a pipeline right-of-way in East Texas. Longbranch Energy

   (“Longbranch”) and DMA Properties (“DMA”) contend that they each have a 20% net-profits

   interest in the right-of-way and that their interests attach and run with the land. The parties

   have asked the Court to declare their respective interests in the right-of-way and interpret the

   written agreements conveying those interests—respectively, the Longbranch Assignment and

   the DMA Agreement.

            In addition to their declaratory claims, DMA, Moore, and Longbranch have also

   asserted related claims against Wright and KrisJenn for fraud, breach of fiduciary duty, breach

   of contract, and tortious interference, as well as various equitable claims. These claims are based

   on DMA, Moore, and Longbranch’s allegations that (a) Wright repeatedly engaged in wrongful

   conduct to secure control and ownership over the right-of-way; and (b) once Wright gained

   such control, he took further wrongful actions through two entities (KrisJenn 1 and Black Duck)

   in an attempt to disregard Longbranch and DMA’s interests in the right-of-way.

            Finally, this case also concerns promissory-note payments made in connection with a

   saltwater disposal well. DMA contends that it is entitled to 50% of the payments made on a

   $450,000 promissory note from Bigfoot Energy Services, LLC. DMA further contends that

   Wright and his entities attempted to misappropriate DMA’s half of the payments. On that basis,

   DMA asserts claims for breach of contract, conversion, and breach of fiduciary duty, as well as

   equitable claims. On October 21, 2020, the Court granted summary judgment in favor of DMA

   and recognized DMA’s entitlement to 50% of the note payments. However, the Court has not

   yet ruled on the other elements of DMA’s claims for breach of contract, conversion, breach of

   fiduciary duty, and equitable relief.

            Following a bench trial and having considered the evidence and arguments put forward

   by the parties, the Court now enters the following findings of fact and conclusions of law.


      1
          KrisJenn and its series are referred to collectively as “KrisJenn.”


                                                         2
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 3 of
                                        45



                                   FINDINGS OF FACT
   I.    Background

         1.    The right-of-way runs from Angelina County through Nacogdoches and Rusk
               Counties and across Shelby County in East Texas.

         2.    The right-of-way is a 65-mile, multiple-line easement that could feasibly fit three
               to four pipelines.

         3.    In its initial bankruptcy schedules, KrisJenn represented, under penalty of
               perjury, that the value of the right-of-way was $9.5 million.

         4.    KrisJenn failed to keep adequate books and records and commingled funds
               between its series.

         5.    On February 19, 2016, Borders and Rod Roberts—the president of Express
               Pipeline Connection, LLC—executed a purchase agreement (“Purchase
               Agreement”) under which Longbranch received a contractual right to purchase
               the right-of-way from Express for $5 million.

         6.    The Purchase Agreement defines the assets which Longbranch sought to buy
               (and Express to sell) as “Ownership interest in certain pipe and related facilities
               (commonly known as the P-21 pipeline) shown on the plat attached hereto as
               Exhibit ‘A’. and described on Exhibit ‘B’ attached hereto, and the rights-of-way,
               easements, contracts, permits and leases described in Exhibit ‘C’ attached
               hereto (collectively herein referred to as the ‘Express Pipeline’)”.

         7.    Borders and Moore collectively paid $25,000 to Express to secure the right to
               purchase the right-of-way.

         8.    Prior to Wright’s involvement, Borders and Moore agreed to equally share any
               financial gains with respect to their option on the right-of-way.

         9.    Borders and Moore intended to identify an investor who could either (1) close
               on the right-of-way and hold it until the right developer was secured or (2) could
               close on the right-of-way and develop it with the appropriate infrastructure.

         10.   Borders and Moore viewed the right-of-way as a long-term opportunity that
               could afford them future royalty payments.

         11.   Borders and Moore estimated that it could take up to five years to identify the
               right developer for the right-of-way and that it would take $50-70 million to
               develop the right-of-way.

         12.   Longbranch had the resources to close on the right-of-way but did not want to
               do so because of the high carrying costs necessary to hold the right-of-way until


                                                3
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 4 of
                                        45



               a developer could be secured.

         13.   Wright learned about the right-of-way through Moore.

         14.   Wright represented to Moore and Borders that he had the resources to close on
               the right-of-way, hold it for time necessary to secure a developer, and even
               develop the entire right-of-way if he so chose.

         15.   Wright also represented that his contribution of the money to purchase and hold
               the right-of-way was to be a capital contribution and his consideration for his
               interest in the right-of-way.

         16.   Based on Wright’s representations, Borders and Moore agreed to assign the
               option to purchase the right-of-way to Black Duck.

         17.   In June 2018, Longbranch and Black Duck executed and entered into the
               Longbranch Assignment.

         18.   Under the Longbranch Assignment, Black Duck agreed that Longbranch “shall
               be paid twenty percent (20%) (“Net Profits Share”) of the Net Profits from
               [Black Duck] or its successors or assigns during the period of time beginning on
               the date first written above (the “Period”).”

         19.   The Longbranch Assignment further states:

                 a.   Net Profits shall mean gross revenues actually received by [Black
                      Duck], or its successors or assigns directly from the operation, use,
                      maintenance, or sale (including partial sales or conveyances) of the
                      pipe and related facilities commonly known as the P-21 or Express
                      pipeline less actual cost of goods and costs and expenses associated
                      with the operation or sale of the same.

                 b.   [Black Duck’s] obligation to pay the Net Profits Share shall attach
                      and run with the P-21 or Express pipeline and [Black Duck] binds its
                      successors and assigns to the payment of the Net Profits Share.

         20.   Borders assigned the Purchase Agreement to Black Duck in exchange for the
               net-profits interest defined above.

         21.   Longbranch and Black Duck agreed “to execute such other and additional legal
               instruments, consents, ratifications and other matters as may be reasonably
               required in order to effectuate the intent of this Assignment.”

         22.   Shortly after Longbranch assigned the option to Black Duck, Wright began
               pressuring Borders and Moore to sell the option for a higher amount than the $5
               million purchase price—in what is colloquially known as a “flip.”



                                               4
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 5 of
                                        45



         23.   On October 24, 2016, Solaris Midstream Holdings, LLC submitted a letter of
               interest in acquiring “all of the assets associated with the Express Pipeline” for
               cash consideration of $7,280,000 ($350/rod) plus an additional royalty payable
               for the first five years of commercial operation of an “oil and gas flowback and
               produced water pipeline.”

         24.   Black Duck decided not to accept Solaris’s offer, reasoning that it could secure
               better terms if it closed on the right-of-way before finding a developer.

         25.   Black Duck closed on the right-of-way on August 14, 2017.

         26.   Black Duck, through Wright, created meeting minutes for the company which
               falsely claimed that Moore attended a meeting through a proxy in August 2017
               and approved a loan from KrisJenn to Black Duck for $4.1 million, at 18% annual
               interest, for the acquisition of the right-of-way, before the loan and acquisition
               occurred. These minutes were false and created after the fact. Moore never
               attended any such meetings (personally or through proxy) and never voted on or
               approved the loan from KrisJenn to Black Duck.

         27.   Borders notarized and recorded the Longbranch Assignment in Shelby County
               on October 2, 2017.

         28.   During the fall of 2017 and beginning of 2018, Wright, Borders, and Moore all
               worked to identify the right developer for the right-of-way. There were several
               promising leads on potential developers.

         29.   Borders and Moore made sure to share information on the conversations they
               had with potential developers with the entire group.

         30.   On January 18, 2018, Wright executed and a promissory note and deed of trust
               purporting to evidence a loan from KrisJenn to Black Duck that was allegedly
               consummated August 14, 2017. The deed of trust listed the right-of-way as
               collateral.

         31.   Wright did not disclose any loan from KrisJenn to Black Duck in advance of such
               loan being made. Nor did Moore authorize Black Duck to borrow money from
               KrisJenn while he was a member.

         32.   Black Duck’s company agreement required transactions to be approved by
               disinterested management and, absent a special resolution, also required the
               agreement of all managers to encumber Black Duck’s assets.

         33.   Disinterested management did not approve a loan from KrisJenn to Black Duck,
               and Black Duck’s managers did not agree to encumber the right-of-way.

         34.   In late January 2018, Wright grew increasingly hostile toward Moore and


                                               5
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 6 of
                                        45



               eventually demanded that Moore leave Black Duck. Moore agreed, and Wright
               and Moore negotiated the terms of Moore’s departure.

         35.   On February 3, 2018, Moore sent Wright an email stating:

                 (a)   that Wright and Moore agreed to remove Moore from “all aspects”
                       of Black Duck;

                 (b)   that Wright would cause Black Duck to transfer “No less than 50%
                       carried interest and 50% entitlement on all terms and conditions and
                       monies owed on the Note to Black Duck Properties and Big Foot
                       regarding the Harris SWD”;

                 (c)   that the “Harris SWD is 100% FREE AND CLEAR OF ANY AND
                       ALL DEBTS.”; and

                 (d)   that Wright would cause Black Duck to transfer “No less than 20%
                       Carried Interest in the P-21 Express Pipeline” under the same terms
                       and conditions as the Longbranch Assignment.

                 (c)   that Wright could accept Moore’s proposed terms by stating that he
                       fully accepts and approves.

         36.   On February 4, 2018, Wright replied to Moore’s email and stating that “I, Larry
               Wright hereby fully accept and approve the terms and conditions of this
               email[,]” forming and entering into the Email Agreement.

         37.   Prior to execution of the Email Agreement, Black Duck had two members:
               SCMED Oilfield Consulting, LLC (which is owned and controlled solely by
               Moore) and KrisJenn Ranch, LLC (Wright’s entity).

         38.   At all times prior to execution of the Email Agreement, SCMED owned a 50%
               membership interest in Black Duck, and KrisJenn likewise owned a 50%
               membership interest in Black Duck.

         39.   At all times prior to execution of the Email Agreement, Moore and Wright were
               also both managers of Black Duck.

         40.   Through the Email Agreement, Moore gave up his 50% membership interest
               (held through SCMED) in Black Duck and resigned his position as a manager of
               Black Duck.

         41.   On February 7, 2017, DMA and Black Duck executed and entered into the DMA
               Agreement.

         42.   Moore signed the DMA Agreement on behalf of DMA, and Wright signed on
               behalf of Black Duck.


                                               6
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 7 of
                                        45



         43.   Under the DMA Agreement, Black Duck agreed that DMA “shall be paid
               twenty percent (20%) (“Net Profits Share”) of the Net Profits from [Black
               Duck] or its successors or assigns during the period of time beginning on the date
               first written above (the “Period”).”

         44.   The DMA Agreement further states:

                 a.   Net Profits shall mean gross revenues actually received by [Black
                      Duck], or its successors or assigns directly from the operation, use,
                      maintenance, or sale (including partial sales or conveyances) of the
                      pipe and related facilities commonly known as the P-21 or Express
                      pipeline less actual cost of goods and costs and expenses associated
                      with the operation or sale of the same.

                 b.   [Black Duck’s] obligation to pay the Net Profits Share shall attach
                      and run with the P-21 or Express pipeline and [Black Duck] binds its
                      successors and assigns to the payment of the Net Profits Share.

         45.   The DMA Agreement incorporates the February 4th Email Agreement by
               reference.

         46.   The DMA Agreement further states “this agreement satisfies the duties ( in the
               Email Agreement ) regarding ONLY the P-21 Express Pipeline.”

         47.   DMA and Black Duck agreed “to execute such other and additional legal
               instruments, consents, ratifications and other matters as may be reasonably
               required in order to effectuate the intent of this Assignment.”

         48.   Wright and Moore simultaneously executed and entered into the Harris SWD
               Agreement.

         49.   Wright signed the Harris SWD Agreement “on behalf of himself and Black
               Duck” and Moore signed the Agreement “on behalf of himself and DMA.”

         50.   The Harris SWD Agreement states that it is “on behalf of the binding ‘Email
               Agreement’ . . . dated February 3, 2018” and that it is meant to address “the
               obligations regarding the Harris SWD mentioned in the ‘Email Agreement.’”

         51.   The Harris SWD Agreement further states that DMA is “entitled to receive 50%
               of all Gross Monies received by Black Duck Properties, LLC including its
               successors and assigns for the remainder of all payments due to Black Duck
               Properties, LLC” from Bigfoot.

         52.   As stated in the Harris SWD Agreement, “Black Duck Properties, LLC its
               successors and assigns” had the obligation to “mail the payment to DMA
               Properties, Inc. ( ADDRESS: 88 Wild Swan Lane, Minnesott Beach, N.C


                                               7
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 8 of
                                        45



               28510 ) within three business days of the funds being available.”

         53.   After Moore’s exit from Black Duck, KrisJenn owned 100% of Black Duck’s
               outstanding membership interests.

         54.   On February 9, 2018, two days after Wright and Moore executed the DMA
               Agreement, John Terrill sent Wright a letter of intent to purchase the right-of-
               way for $2.5 million, with Black Duck retaining a 16% carried interest in a future
               waterline.

         55.   On March 22, 2018, Wright executed an agreement on behalf of Black Duck to
               sell the right-of-way to TCRG East Texas Pipeline 1, LLC in exchange for $2.5
               million and a limited assignment of 16% carried interest in a water pipeline.

         56.   Wright and Terrill began discussing the sale of the right-of-way in December
               2017, yet Wright did not disclose such negotiations or the existence of Terrill or
               TCRG as a potential buyer until after February 4, 2018.

         57.   On April 3, 2018, Wright executed a deed transferring the right-of-way from
               Black Duck to TCRG East Texas Pipeline 1, LLC.

         58.   John Terrill’s entity, Synergy Midstream, LLC, is (or, before the initiation of
               this lawsuit, was) a member of TCRG East Texas Pipeline 1, LLC with 25%
               ownership in TCRG East Texas Pipeline 1, LLC.

         59.   On April 4, 2018, Wright, Terrill, Borders, and Terrill’s father met for lunch.
               Wright introduced Terrill to Borders as the new owner of the right-of-way.

         60.   After visiting the right-of-way, Wright, Terrill, Borders, and Terrill’s father
               drove to Longbranch’s office. There, Borders gave Terrill the easement
               documents for the right-of-way.

         61.   During the drive to Longbranch’s office, Borders informed Terrill about
               Longbranch’s and DMA’s 20% net-profits interest in the right-of-way.

         62.   After the April 4, 2018 meeting was completed, Borders called Moore and
               informed Moore that it appeared the right-of-way had been sold to a man named
               John Terrill.

         63.   Seeking more information, Borders and Moore called Wright via a three-way call
               to inquire about the terms of the purchase of the right-of-way.

         64.   Wright reacted to the call with anger, voicing frustration that Borders had told
               Moore about the deal with Terrill. Wright, however, assured Moore and Borders
               that (1) Terrill had copies of both the Longbranch Assignment and the DMA
               Agreement; (2) the sale of the right-of-way had not closed; and (3) Wright would



                                               8
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 9 of
                                        45



               send Borders and Moore copies of the deal documents.

         65.   Days passed and Wright did not send Borders or Moore copies of any documents
               contemplating the sale of the right-of-way.

         66.   On April 9, 2018, Moore emailed Terrill a copy of the DMA Agreement. Borders
               also subsequently emailed Terrill a copy of the Longbranch Assignment on April
               9, 2018.

         67.   DMA received half of the payments made by Bigfoot in March 2018 and June
               2018, a total of $31,844.30. DMA never received its portion of Bigfoot’s
               September 2018 payment or any payment made thereafter.

         68.   On October 12, 2018, David Strolle—an attorney for Wright and KrisJenn—sent
               a letter to Bigfoot providing “formal notice” of an assignment that purportedly
               transferred 100% of Black Duck’s interest in the Bigfoot promissory note to
               KrisJenn.

         69.   The purported assignment (attached to the letter) states that the assignment is
               partial payment on a note dated August 14, 2017 for $4.1 million between
               KrisJenn as lender and Black Duck as borrower.

         70.   The Assignment further states KrisJenn had “foreclosed” on the note “and the
               collateral which includes [Black Duck’s] interest in the Express Gas Pipeline.”

         71.   Wright executed the assignment on behalf of KrisJenn and on behalf of Black
               Duck as “Sole Member/Manager.”

         72.   Wright did not provide Moore or DMA with notice of the assignment.

         73.   On December 4, 2018, Moore recorded the DMA Agreement in Angelina,
               Nacogdoches, Shelby, and Rusk Counties.

         74.   In December 2018, Wright terminated Black Duck and filed a certificate of
               termination with the Texas Secretary of State.

         75.   In an email sent to Borders and Moore on April 16, 2019, Wright stated “I can
               arbitrarily end yall’s 20%.” Wright also stated that if Borders and Moore did not
               reply to the email, “I will proceed to kill the 20% each of you own.”

         76.   In July 2019, Wright and KrisJenn claimed that any loan secured by the right-of-
               way was paid; they filed a release of lien in Rusk County that “acknowledge[d]
               it payment and release[d] the property from the lien.”

         77.   On November 11, 2019, Wright, KrisJenn, and KrisJenn’s series executed a
               Compromise Settlement Agreement with TCRG East Texas Pipeline 1, LLC.



                                               9
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 10
                                      of 45



        78.   The Compromise Settlement Agreement states that TCRG accused Black Duck
              and Wright of “misrepresenting the [right-of-way] and failing to disclose
              Moore’s and Borders’ alleged interests in the [right-of-way].”

        79.   After executing the TCRG Compromise Settlement Agreement, Wright and
              KrisJenn borrowed $5.9 million from McLeod Oil, LLC.

        80.   In December 2019, KrisJenn Ranch, LLC–Pipeline ROW purchased the right-
              of-way from TCRG for $2.5 million.

        81.   The right-of-way is currently listed as additional collateral and “Mortgaged
              Property” under the McLeod loan agreement.

        82.   McLeod also currently holds an option to purchase the right-of-way for $6
              million.

        83.   On September 24, 2019, Bigfoot Energy Services LLC (Bigfoot) filed an
              interpleader action in Panola County, Texas asserting that Black Duck,
              KrisJenn, and DMA were making competing claims to payments that Bigfoot
              owed under a promissory note.

        84.   On September 30, 2019, the Panola Court granted Bigfoot’s request to tender
              payments into the court registry.

        85.   All payments made by Bigfoot on the promissory note since September 2019
              have been deposited into the Panola County court registry.

        86.   On December 10, 2020, Bigfoot paid off the promissory note.

        87.   Bigfoot has paid a total of $222,910.16 into the Panola County court registry
              since September 2019.

        88.   On October 13, 2020, this Court heard and granted DMA’s motion for partial
              summary judgment, which asked the Court to recognize DMA’s right to 50% of
              the payments Bigfoot made on the promissory note. DMA is entitled to at least
              $175,143.60 of the money in the court registry because that amount is the total
              of the payments that DMA would have received from the Bigfoot note payments
              from September 2018 to present.

        89.   SCMED has assigned all interests, claims, and causes of action related to the
              right-of-way to Moore.

        90.   The right-of-way, at the time of the Longbranch Assignment, was worth between
              $9.5 million (KrisJenn’s legal admission of market value) and $10.4 million
              (market value based on offer from a prospective purchaser and other market-
              value evidence from Longbranch and Darin Borders (who was a property owner



                                            10
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 11
                                      of 45



              on the ROW) about the per-rod value of pipeline easements in the area in 2016).

        91.   Further, McLeod Oil LLC currently holds an option to acquire the right-of-way
              for an effective purchase price of $6 million, demonstrating that the actual value
              of the right-of-way is at least $6 million.

        92.   Longbranch’s and Moore’s equitable interests in the option to purchase the
              right-of-way were each worth between $2.25 million and $2.7 million after
              accounting for the cost to close on the right-of-way (($9.5 million to $10.4 minus
              $5 million option price, divided by two), and Longbranch’s legal interest was
              worth between $4.5 million and $5.5 million.

  II.   Claims Related to the Right-of-Way

        A.    Interpretation of the Longbranch Assignment
        93.   Longbranch’s net-profits interest was intended by Black Duck and Longbranch
              to run with the land and to bind Black Duck and Longbranch’s successors and
              assigns.

        94.   KrisJenn, as successor to the right-of-way and member of Black Duck, had notice
              of Longbranch’s net-profits interest. Additionally and alternatively, KrisJenn is
              an assignee of the right-of-way.

        95.   The phrase “pipe and related facilities commonly known as the P-21 or Express
              pipeline” encompasses the pipeline as well as the associated right-of-way.

        96.   The phrase “[Longbranch] shall be paid twenty percent (20%) (“Net Profits
              Share”) of the Net Profits from [Black Duck] or its successors and assigns”
              means that Black Duck and any subsequent owners of the right-of-way are
              required to pay Longbranch 20% of net-profits generated through operation, use,
              maintenance, or sale—including partial sales or conveyances—of the right-of-
              way.

        97.   “Net Profits” means the means the gross revenues that Black Duck and any
              subsequent owners of the right-of-way receive directly from the operation, use,
              maintenance, or sale (including partial sales or conveyances) of the right-of-way
              less the actual costs of goods and expenses associated with operation or sale of
              the same. The cost of purchasing the right-way is not a cost that is included in
              the net-profits calculation.

        B.    Interpretation of the Email Agreement and DMA Agreement
        98.   DMA’s net-profits interest was intended by Black Duck and Longbranch to run
              with the land.

        99.   KrisJenn, as successor to the right-of-way and member of Black Duck, had notice


                                              11
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 12
                                      of 45



               of Longbranch’s net-profits interest. Additionally and alternatively, KrisJenn is
               an assignee of the right-of-way.

        100.   The terms “P-21” and “Express pipeline” mean the pipeline and the right-of-
               way that Longbranch had the option to purchase and that Black Duck ultimately
               purchased.

        101.   The phrase “No less than 20% Carried Interest in the P-21 Express Pipeline”
               means a 20% interest in the net-profits generated from use and sale of the
               pipeline and the related right-of-way.

        102.   The phrase “[DMA] shall be paid twenty percent (20%) (“Net Profits Share”)
               of the Net Profits from [Black Duck] or its successors and assigns” means that
               Black Duck and any subsequent owners of the right-of-way are required to pay
               DMA 20% of net-profits generated through operation, use, maintenance, or
               sale—including partial sales or conveyances—of the right-of-way.

        103.   “Net Profits” means the means the gross revenues that Black Duck and any
               subsequent owners of the right-of-way receive directly from the operation, use,
               maintenance, or sale (including partial sales or conveyances) of the right-of-way
               less the actual costs of goods and expenses associated with operation or sale of
               the same. The cost of purchasing the right-way is not a cost that is included in
               the net-profits calculation.

        C.     Valuation of the Right-of-Way
        104.   Debtors’ unamended schedules are admissions as to value. In re Rollings, 451
               Fed. App’x 340, 348 (5th Cir. 2011) (“Statements in bankruptcy schedules are
               executed under penalty of perjury and when offered against a debtor are eligible
               for treatment as judicial admissions.” (quotation omitted)). KrisJenn’s
               unamended schedules admit the value of the right-of-way is at least $9.5 million.

        105.   In light of the factual findings above, the value of the right-of-way is $10.4
               million.

        D.     Breach of Contract for the Longbranch Assignment
        106.   A valid contract, the Longbranch Assignment, whereby Longbranch agreed to
               assign Black Duck the right to purchase the right-of-way in exchange for a 20%
               net-profits interest in the right-of-way that attached and ran with the land.

        107.   Longbranch performed its obligations under the Longbranch assignment.

        108.   Wright, Black Duck, and KrisJenn breached the Longbranch Assignment by
               failing to pay or recognize Longbranch’s 20% net-profits interest.

        109.   Wright and Black Duck also breached the Longbranch Assignment by failing to


                                              12
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 13
                                      of 45



               disclose the Longbranch Assignment to successors and assigns of Black Duck’s
               interest in the right-of-way and by claiming the Longbranch Assignment did not
               bind successors and assigns.

        110.   Wright, Black Duck, and KrisJenn breached the Longbranch Assignment by
               failing to “execute such other and additional legal instruments, consents,
               ratifications and other matters as may be reasonably required in order to
               effectuate the intent of [the Longbranch Assignment].”

        111.   Longbranch incurred $2.08 million in damages because of Wright’s, Black
               Duck’s, and KrisJenn’s breach of contract, calculated as the value of
               Longbranch’s 20% net-profits interest in the right-of-way, which is worth $10.4
               million.

        112.   Longbranch incurred costs and attorneys’ fees in litigating of Wright’s, Black
               Duck’s, and KrisJenn’s breach of contract.

        E.     Breach of Contract for the Email Agreement and DMA Agreement
        113.   Moore and DMA are parties in privity with respect to the Email Agreement and
               the DMA Agreement.

        114.   Additionally and alternatively, Moore and Wright intended DMA to benefit
               from the Email Agreement and the DMA Agreement.

        115.   Moore performed under the Email Agreement.

        116.   Wright signed the Email Agreement in his personal capacity, on behalf of Black
               Duck, and on behalf of KrisJenn.

        117.   Wright and his entities breached the Email Agreement by failing to grant DMA
               “[n]o less than 20% Carried Interest in the P-21 Express Pipeline” under the
               same terms and conditions as the Longbranch Assignment.

        118.   Wright and his entities breached the DMA Agreement by failing to pay or
               recognize DMA’s 20% net-profits interest.

        119.   Wright and Black Duck also breached the DMA Agreement by failing to disclose
               the DMA Agreement to successors and assigns of Black Duck’s interest in the
               right-of-way and by claiming the DMA Agreement did not bind successors and
               assigns.

        120.   Wright and his entities breached the DMA Agreement by failing to “execute
               such other and additional legal instruments, consents, ratifications and other
               matters as may be reasonably required in order to effectuate the intent of [the
               DMA Agreement].”



                                              13
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 14
                                      of 45



        121.   Moore and DMA incurred $2.08 million in damages because of Wright’s, Black
               Duck’s, and KrisJenn’s breach of contract, calculated as the value of DMA’s
               20% net-profits interest in a right-of-way worth $10.4 million.

        122.   Moore and DMA incurred costs and attorneys’ fees in litigating of Wright’s,
               Black Duck’s, and KrisJenn’s breach of contract.

        F.     Breach of Fiduciary Duty
        123.   Wright owed fiduciary duties to Black Duck, including a duty of care, a duty of
               loyalty, a duty of disclosure, and a duty to refrain from self-dealing.

        124.   Wright owed fiduciary duties to DMA in connection with its role as custodian
               and agent for payment of DMA’s net-profits interests.

        125.   Wright owed fiduciary duties to Moore and/or SCMED, including a duty of
               care, a duty of loyalty, a duty of disclosure, and a duty to refrain from self-dealing
               in connection with Black Duck.

        126.   Wright breached fiduciary duties owed to DMA by failing to convey to DMA
               20% of the net profits resulting from the sale of the right-of-way to TCRG and
               by using one of his entities (KrisJenn) to conduct a sham foreclosure on Black
               Duck’s remaining interest in the right-of-way.

        127.   Wright took out an unauthorized loan on behalf of Black Duck without informing
               Moore.

        128.   Wright failed to disclose the potential deal with Terrill prior to Moore’s exit
               from Black Duck.

        129.   Wright made false promises to Moore to convince Moore to withdraw from
               Black Duck.

        130.   Wright breached fiduciary duties owed to Black Duck and Moore/SCMED
               through the conduct outlined above.

        131.   Wright and KrisJenn benefited from the breaches of fiduciary duty described
               above.

        132.   DMA’s damages were proximately caused by the breaches of fiduciary duty
               described above.

        133.   Moore’s damages were proximately caused by the breaches of fiduciary duty
               described above.

        134.   Moore and DMA incurred $2.28 million in damages because of Black Duck’s
               breaches of fiduciary duty. These damages are calculated as the value of Moore’s


                                                14
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 15
                                      of 45



               50% interest in the right-of-way held by Black Duck. Black Duck held an 80%
               interest in the right-of-way (after accounting for Longbranch’s 20% net-profits
               interest), and the value of that interest is calculated from the market value of the
               right-of-way at the time of the breach ($10.4m) less the value of the capital
               contribution used to purchase the right-of-way ($4.7 m).

        135.   Wright, Black Duck, and KrisJenn received a wrongful gain consisting of Moore
               and DMA’s interest in the right-of-way resulting from Wright’s breaches of
               fiduciary duty. DMA and Moore seek to disgorge Wright’s interest in the right-
               of-way and/or impose a constructive trust on that interest.

        G.     Knowing Participation in Breach of Fiduciary Duty
        136.   KrisJenn knew that Wright owed fiduciary duties to Black Duck.

        137.   KrisJenn knew that Wright owed fiduciary duties to DMA.

        138.   KrisJenn knew that Wright owed fiduciary duties to Moore.

        139.   Black Duck was controlled by Wright.

        140.   KrisJenn is controlled by Wright.

        141.   Wright used his entities to carry out his breaches of fiduciary duty.

        142.   Wright’s entities were knowing participants in his breaches of fiduciary duty.

        143.   Moore and DMA incurred $$2.28 million in damages because of KrisJenn’s
               participation in Wright’s breaches of fiduciary duty. These damages are
               calculated as the value of Moore’s 50% interest in the right-of-way held by Black
               Duck. Black Duck only held an 80% interest in the right-of-way (after accounting
               for Longbranch’s 20% net-profits interest), and the value of that interest is equal
               to the market value of the right-of-way at the time of the breach ($10.4m) less
               the value of the capital contributions ($4.7m) used to acquire the right-of-way.

        144.   Wright, Black Duck, and KrisJenn received a wrongful gain consisting of Moore
               and DMA’s interest in the right-of-way resulting from Wright’s breaches of
               fiduciary duty. DMA and Moore seek to disgorge Wright’s interest in the right-
               of-way and/or impose a constructive trust on that interest.

        H.     Fraud/Fraudulent Inducement
        145.   Wright made material misrepresentations to Moore and Longbranch to convince
               them to include him on the right-of-way deal.

        146.   Wright represented he had the financial wherewithal to purchase and hold the
               right-of-way until a suitable buyer came along.



                                               15
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 16
                                      of 45



        147.   Wright represented his contributions would take the form of a capital
               contribution to Black Duck.

        148.   Wright represented that his funding for acquisition of the right-of-way would be
               consideration for his inclusion in the deal.

        149.   Wright’s representations were false.

        150.   Wright’s representations were material.

        151.   Moore and Longbranch would not have included Wright in the deal except for
               Wright’s misrepresentations.

        152.   Longbranch would not have transferred the Purchase Agreement to Black Duck
               except for Wright’s misrepresentations.

        153.   Wright knew the representations were false.

        154.   Wright made the misrepresentations recklessly as a positive assertion and
               without knowledge or regard for their truth or falsity.

        155.   Wright made the misrepresentations with the intent that Moore and Longbranch
               act and rely upon them.

        156.   Moore and Longbranch acted and relied on Wright’s misrepresentations when
               they agreed to have Longbranch assign the Purchase Agreement to Black Duck.

        157.   Moore and Longbranch suffered injury because of their reliance, including loss
               of their right to purchase the right-of-way and loss of control over the right-of-
               way project.

        158.   Longbranch incurred $2.7 million in damages because of Wright’s fraud,
               representing the value of Longbranch’s 50% interest in the right-of-way prior to
               Wright’s involvement and calculated as 50% of: the market value of the right-of-
               way ($10.4m) less the cost ($5m) of initially acquiring the right-of-way.

        159.   Moore incurred $2.7 million in damages because of Wright’s fraud, representing
               the value of Moore’s 50% interest in the right-of-way prior to Wright’s
               involvement and calculated as 50% of: the market value of the right-of-way
               ($10.4m) less the cost ($5m) of initially acquiring the right-of-way.

        160.   Wright, Black Duck, and KrisJenn received a wrongful gain consisting of
               Longbranch, Moore, and DMA’s interests in the right-of-way resulting from
               Wright’s breaches of fiduciary duty. Longbranch, DMA, and Moore seek to
               disgorge Wright’s interest in the right-of-way and/or impose a constructive trust
               on that interest.



                                               16
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 17
                                      of 45



        I.     Fraud (in the alternative)
        161.   Black Duck represented to Longbranch that Longbranch would receive a 20%
               net-profits interest in the right-of-way, that the interest attaches and runs with
               the land, that the interest is binding on Black Duck’s successors and assigns, and
               that Black Duck would bind its successors and assigns to this interest.

        162.   Wright represented to Longbranch that Longbranch would receive a 20% net-
               profits interest in the right-of-way, that the interest attaches and runs with the
               land, that the interest is binding on Black Duck’s successors and assigns, and
               that Black Duck would bind its successors and assigns to this interest.

        163.   Wright and Black Duck’s representations to Longbranch were material and false
               statements of fact.

        164.   Wright and Black Duck’s representations to Longbranch were false promises of
               future performance.

        165.   Wright and Black Duck knew the representations were false and intended
               Longbranch to rely on those representations and omissions.

        166.   Longbranch justifiably relied on Wright and Black Duck’s representations.

        167.   Longbranch’s reliance was reasonable and substantial.

        168.   Wright knew or reasonably should have known that Longbranch would rely on
               his promises.

        169.   Black Duck represented to Moore and DMA that DMA would receive a 20% net-
               profits interest in the right-of-way, that the interest attaches and runs with the
               land, that the interest is binding on Black Duck’s successors and assigns, and
               that Black Duck would bind its successors and assigns to such interest.

        170.   Wright represented to Moore and DMA that DMA would receive a 20% net-
               profits interest in the right-of-way, that the interest attaches and runs with the
               land, that the interest is binding on Black Duck’s successors and assigns, and
               that Black Duck would bind its successors and assigns to such interest.

        171.   Wright and Black Duck’s representations to Moore/SCMED and DMA were
               material and false statements of fact.

        172.   Wright and Black Duck’s representations to Moore/SCMED and DMA were
               false promises of future performance.

        173.   Wright indebted Black Duck and encumbered the right-of-way without
               consulting with Moore.



                                               17
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 18
                                      of 45



        174.   Wright failed to disclose the terms of the alleged loan from KrisJenn to Black
               Duck to Moore.

        175.   Wright failed to obtain proper authorization for the alleged loan in accordance
               with Black Duck’s governing documents.

        176.   Wright fraudulently executed the alleged loan documents more than five months
               after the purported loan transaction.

        177.   Wright and Black Duck committed fraud by nondisclosure by failing to inform
               Moore of the potential deal with Terrill, prior to Moore’s exit from Black Duck.

        178.   Wright and Black Duck knew the representations identified above were false and
               intended Moore/SCMED and DMA to rely on those representations and
               omissions.

        179.   Moore and DMA justifiably relied on Wright and Black Duck’s false
               representations when Moore resigned from Black Duck and relinquished his
               membership stake in Black Duck.

        180.   Moore and DMA’s reliance was reasonable and substantial.

        181.   Wright and Black Duck knew or reasonably should have known that Moore and
               DMA would rely on their promises and representations.

        182.   Wright committed fraud by using his control over Black Duck and KrisJenn to
               effect a sham foreclosure on Black Duck’s remaining assets, including Black
               Duck’s 16% carried interest under the TCRG deal.

        183.   Longbranch incurred $2.08 million in damages because of Wright’s fraud,
               calculated as the value of Longbranch’s 20% net-profits interest in the right-of-
               way, which is worth $10.4 million.

        184.   DMA and Moore incurred $2.28 million in damages because of Wright’s fraud,
               representing the value of Moore’s 50% interest in Black Duck’s ownership of the
               right-of-way and calculated as 40% of the market value of the right-of-way
               ($10.4m) less the value of the capital contribution used to purchase the right-of-
               way ($4.7 m).

        185.   Wright, Black Duck, and KrisJenn received a wrongful gain consisting of
               Longbranch, Moore, and DMA’s interests in the right-of-way from Wright’s
               breaches of fiduciary duty. Longbranch, DMA, and Moore seek to disgorge
               Wright’s interest in the right-of-way and/or impose a constructive trust on that
               interest.




                                               18
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 19
                                      of 45



        J.     Joint Liability of Wright and KrisJenn
        186.   Wright used Black Duck and KrisJenn to perpetrate an actual fraud on Moore,
               DMA, and Longbranch, for Wright’s direct personal benefit.

        187.   Wright took actions through Black Duck and KrisJenn with dishonesty of
               purpose and intent to deceive:

                       Wright used Black Duck to make a fraudulent transfer to
                        KrisJenn.

                       KrisJenn is an insider with respect to Black Duck.

                       Wright concealed the transfer.

                       Wright was threatened with a suit before the transfer.

                       Wright effectively transferred substantially all the assets of Black
                        Duck to KrisJenn.

                       Black Duck became insolvent after the transfer.

                       Wright retained possession or control of the right-of-way (or
                        other property) after the transfer.

                       Black Duck transferred its essential assets to a lienor (KrisJenn)
                        that is an insider of the debtor.

        188.   KrisJenn failed to keep adequate books and records and commingled funds
               between its series. See Resp. Mot. Sever [#28] at 4 (stating that KrisJenn and its
               series “have not maintained records for each particular series account” and
               “[a]ll of the KrisJenn money has been commingled).

        189.   KrisJenn and Black Duck are the alter egos of Wright, and holding only Black
               Duck or KrisJenn liable would result in injustice because:

                       Wright exercised substantial control over Black Duck and
                        KrisJenn.

                       Black Duck and KrisJenn disregarded multiple, substantial
                        corporate formalities and failed to keep adequate books and
                        records.

                       Wright exercised control over KrisJenn and Black Duck for his
                        own personal benefit.




                                               19
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 20
                                      of 45



        K.     Tortious Interference with Contract
        190.   Wright intentionally interfered with the DMA Agreement.

        191.   Wright intentionally interfered with the Email Agreement.

        192.   Wright intentionally interfered with the Longbranch Assignment.

        193.   Black Duck intentionally interfered with the Email Agreement.

        194.   KrisJenn intentionally interfered with the DMA Agreement.

        195.   KrisJenn intentionally interfered with the Email Agreement.

        196.   KrisJenn intentionally interfered with the Longbranch Assignment.

        197.   DMA was proximately injured because of Wright’s interference.

        198.   Moore was proximately injured because of Wright’s interference.

        199.   Moore was proximately injured because of Black Duck’s interference.

        200.   Longbranch was proximately injured because of Wright’s interference.

        201.   DMA was proximately injured because of KrisJenn’s interference.

        202.   Moore was proximately injured because of KrisJenn’s interference.

        203.   Longbranch was proximately injured because of KrisJenn’s interference.

        204.   Longbranch incurred $2.08 million in damages because of Wright’s, Black
               Duck’s, and KrisJenn’s breach of contract, calculated as the value of
               Longbranch’s 20% net-profits interest in the right-of-way, which is worth $10.4
               million.

        205.   DMA and Moore incurred $2.08 million in damages because of Wright’s, Black
               Duck’s, and KrisJenn’s breach of contract, calculated as the value of DMA’s
               20% net-profits interest in the right-of-way, which is worth $10.4 million.

        L.     Promissory Estoppel
        206.   Wright promised (on behalf of himself and Black Duck) that Moore’s entity
               would receive a 20% net-profits interest in the right-of-way that would attach and
               run with the land and bind Black Duck’s successors and assigns.

        207.   Moore relied on Wright’s promises by resigning from Black Duck and
               relinquishing his stake in Black Duck.

        208.   Moore’s reliance was reasonable and substantial.


                                              20
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 21
                                      of 45



        209.   Injustice to Moore can be avoided only if Wright’s promises are enforced.

        210.   Moore’s reliance resulted in injury to Moore, including the loss of his 50%
               ownership stake in Black Duck and its assets.

        M.     Money Had and Received
        211.   Wright and/or Krisjenn received net profits—as defined in the Longbranch
               Assignment and DMA Agreement—of $2.5 million from the sale of the right-of-
               way to TCRG.

        212.   20% of the net profits received by Wright and/or KrisJenn ($500,000) belong in
               equity and good conscience to Longbranch.

        213.   20% of the net profits received by Wright and/or KrisJenn ($500,000) belong in
               equity and good conscience to DMA.

        N.     Unjust Enrichment
        214.   Wright, Black Duck, and KrisJenn were unjustly enriched at Moore, DMA, and
               Longbranch’s expense.

        215.   Wright’s, Black Duck’s, and KrisJenn’s enrichment consists of their wrongful
               gain of the value of DMA and Moore’s interests in the right-of-way as well as
               KrisJenn’s receipt of up to $6,000,000 from McLeod in connection with the
               right-of-way.

        O.     Civil Conspiracy
        216.   Black Duck, KrisJenn, and Wright reached a meeting of minds and intentionally
               conspired to defraud Moore and DMA.

        217.   Moore and DMA incurred $2.7 million in damages proximately caused by Black
               Duck, KrisJenn, and Wright’s unlawful acts, representing the value of Moore’s
               50% interest in the right-of-way prior to Wright’s involvement and calculated as
               50% of: the market value of the right-of-way ($10.4m) less the cost ($5m) of
               initially acquiring the right-of-way

        P.     Nondischargeability
        218.   Wright used KrisJenn to defraud Moore and DMA of their net-profits interest
               and to sell the right-of-way in disregard of that interest.

        219.   KrisJenn (via Wright) used false presentations, false representations, and actual
               fraud to obtain Moore/SCMED’s membership interest in Black Duck and obtain
               or ignore DMA’s 20% net-profits interest.

        220.   KrisJenn (via Wright) committed fraud or defalcation while acting in a fiduciary
               capacity.


                                              21
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 22
                                      of 45



         Q.     Exemplary Damages
         221.   DMA, Moore, and Longbranch’s injuries resulted from Wright’s gross
                negligence, malice, or actual fraud.

  III.   Claims Related to the Bigfoot Note Payments

         A.     Interpretation of the Harris SWD Agreement

         222.   On August 14, 2020, DMA filed a Motion for Partial Summary Judgment in
                adversary proceeding number 20-05027, asking this Court to recognize DMA’s
                right to 50% of the payments Bigfoot made on the promissory note.

         223.   On October 13, 2020, this Court heard and granted DMA’s Motion for Partial
                Summary Judgment. The Court found that DMA had a “right to payments of
                50% under the note.”

         B.     Breach of Contract

         224.   Wright executed the Email Agreement in his personal capacity, on behalf of
                Black Duck and on behalf of KrisJenn.

         225.   Moore performed under the Email Agreement by resigning from Black Duck and
                relinquishing his 50% membership interest in Black Duck held through SCMED.

         226.   Wright, Black Duck, and KrisJenn breached the Harris SWD Agreement by
                failing to pay DMA 50% of the Bigfoot note payments within three business days
                of the funds becoming available.

         227.   KrisJenn was an assignee of the obligation to pay DMA its portion of the Bigfoot
                note payments and Black Duck’s 50% interest in the Bigfoot note.

         228.   DMA incurred $175,143.60 in damages because of Wright’s, Black Duck’s, and
                KrisJenn’s breaches.

         229.   DMA incurred attorneys’ fees and costs in litigating Wright’s, Black Duck’s,
                and KrisJenn’s breaches.

         C.     Conversion

         230.   DMA had a right to immediate possession of 50% of the Bigfoot note payments
                under the Email Agreement and Harris SWD Agreement.

         231.   Half of the proceeds from the note payments are DMA’s property.

         232.   Wright wrongfully exercised dominion and control over DMA’s half of Bigfoot’s
                September 2018, December 2018, March 2019, and June 2019 note payments—



                                               22
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 23
                                      of 45



               a total of $63,688.58—in a manner inconsistent with DMA’s rights.

        233.   Black Duck wrongfully exercised dominion and control over DMA’s half of the
               note payments, in a manner inconsistent with DMA’s rights.

        234.   KrisJenn wrongfully exercised dominion and control over DMA’s half of the
               note payments, in a manner inconsistent with DMA’s rights.

        235.   Wright, Black Duck, and KrisJenn refused to return DMA’s property on
               demand, amounting to a clear repudiation of DMA’s rights.

        236.   And, in any case, a demand would have been useless.

        237.   DMA was injured by Wright, Black Duck, and KrisJenn’s refusal to return the
               converted property.

        238.   DMA incurred $70,000 in damages because of the conversion, an amount which
               includes compensation for loss of use of the converted property and loss of
               profits.

        D.     Money Had and Received

        239.   Wright or KrisJenn hold $63,688.58 in proceeds from the Bigfoot note which in
               equity and good conscience belong to DMA.

        E.     Breach of Fiduciary Duty

        240.   Black Duck and Wright had a fiduciary relationship with DMA, as custodians
               and agents for payments of DMA’s portion of the Bigfoot note payments.

        241.   Black Duck and Wright breached fiduciary duties owed to DMA by failing to
               convey the 50% of the Bigfoot note payments to DMA or explain the failure to
               convey.

        242.   Wright and KrisJenn benefited through these breaches of fiduciary duty.

        243.   DMA was damaged by these breaches of fiduciary duty.

        244.   DMA incurred $63,688.58 in damages because of the breach.

        F.     Unjust Enrichment

        245.   Wright and KrisJenn were unjustly enriched by $63,688.58 at DMA’s expense
               through their retention of the Bigfoot note payments.




                                             23
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 24
                                      of 45



  IV.   Affirmative Defenses to KrisJenn’s Tortious-Interference Claim

        246.   DMA, Moore, and Longbranch were justified in informing TCRG that their net-
               profits interests attach and run with the land, because their net-profits interests
               attach and run with the Land.

        247.   DMA, Moore, and Longbranch had, at a minimum, a good-faith claim to a
               colorable legal right when they informed TCRG that the Longbranch
               Assignment and DMA Agreement created net-profits interests that attach and
               run with the land.

        248.   DMA, Moore, and Longbranch were privileged to provide TCRG with copies of
               the Longbranch Assignment and DMA Agreement.

        249.   Because TCRG received copies of the Longbranch Assignment and DMA
               Agreement, TCRG was able to form its own assessment of whether the net-
               profits interests created by those agreements attach and run with the land, and
               in that context, any related discussions with Moore and/or Borders cannot
               constitute a proximate cause of KrisJenn’s alleged damages.

        250.   Equity and good conscience do not allow KrisJenn to recover on its claim for
               tortious interference given Wright and KrisJenn’s inequitable conduct and
               fraudulent actions.

                                 CONCLUSIONS OF LAW

  I.    Claims Related to the Right-of-Way

        A.     Declaration Interpreting the Parties’ Agreements

        1.     28 U.S.C. §2201 allows federal courts to declare the rights and legal relations of
               any interested party seeking such declaration, regardless of whether further
               relief is sought.

        2.     Under Texas law, courts must interpret unambiguous contracts as a matter of
               law. Cedyco Corp. v. PetroQuest Energy, LLC, 497 F.3d 485, 490 (5th Cir. 2007).

        3.     When words used in a contract are only subject to one reasonable interpretation,
               then the contract is unambiguous and there cannot be a genuine factual dispute
               concerning the contract’s meaning. Gonzalez v. Denning, 394 F.3d 388, 392 (5th
               Cir. 2004).

        4.     The goal of contract interpretation is “to ascertain the parties’ true intent as
               expressed by the plain language they used.” Great Am. Ins. Co. v. Primo, 512
               S.W.3d 890, 893 (Tex. 2017); see also Gonzalez, 394 F.3d 392.



                                               24
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 25
                                      of 45



        5.    Courts must “give effect to all the provisions of the contract so that none will be
              rendered meaningless.” Kern v. Sitel Corp., 517 F.3d 306, 309 (5th Cir. 2008)
              (emphasis in original).

        6.    The Email Agreement and DMA Agreement incorporate each other by
              reference and form one contract. See In re 24R, Inc., 324 S.W.3d 564, 567 (Tex.
              2010) (“Documents incorporated into a contract by reference become part of
              that contract.”).

        7.    The Longbranch Assignment, Email Agreement and DMA Agreement
              incorporate the Purchase Agreement’s definition of “P-21” and “Express
              pipeline”, which encompasses the pipeline as well as the related right-of-way.

        8.    The phrase “[Black Duck’s] obligation to pay the Net Profits Share shall attach
              and run with the P-21 or Express pipeline and [Black Duck] binds its successors
              and assigns to payment of the Net Profits Share” is unambiguous and requires
              all subsequent owners and purchasers of the right-of-way to recognize and pay
              Longbranch and DMA’s net-profits interest.

        9.    Longbranch’s 20% net-profits attaches and runs with the land and binds Black
              Duck’s successors and assigns.

        10.   DMA’s 20% net-profits interest attaches and runs with the land and binds Black
              Duck’s successors and assigns.

        11.   A covenant that “runs with the land” binds the parties as well as their successors
              and assigns. See, e.g., Inwood N. Homeowners’ Ass’n, Inc. v. Harris, 736 S.W.2d
              632, 635 (Tex. 1987) (stating that where a contact “evidences the intent of the
              original parties that the covenant run with the land” then the covenant
              “specifically binds the parties, their successors and assigns”); Montfort v. Trek
              Res., Inc., 198 S.W.3d 344, 355 (Tex. App.—Eastland 2006, no pet.)
              (“Covenants that run with the land bind the heirs and assigns of the covenanting
              parties[.]”); see also Howard R. Williams, Restrictions on the Use of Land:
              Covenants Running with the Land at Law, 27 TEX. L. REV. 419, 423 (1949)
              (discussing the development of the doctrine of covenants “running with land”
              to bind both assignees of lessors and lessees in the Tudor period).

        12.   Net-profits interests in real property are property interests running with the
              land, not merely personal covenants. In re Houston Bluebonnet, L.L.C., No. 16-
              34850, 2020 WL 930111, at *11 (Bankr. S.D. Tex. Feb. 21, 2020) (“A net profits
              interest in oil and gas properties is a real property interest.”); T-Vestco Litt-Vada
              v. Lu-Cal One Oil Co., 651 S.W.2d 284, 292 (Tex. App.—Austin 1983, writ ref’d
              n.r.e.) (concluding that a net-profits interest was an interest in land); Parker v.
              Petro–Lewis Corp., 663 S.W.2d 905 (Tex. App.—San Antonio 1983, no writ)
              (treating net-profits interest as an interest in land); see also 2 Williams & Meyers,
              OIL AND GAS LAW §424 (2018) (explaining that net-profits interests are


                                               25
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 26
                                      of 45



                  “fractional interests in oil and gas property”);2 Lowe, John, OIL AND GAS LAW
                  IN A NUTSHELL 51 (6th ed. 2014) (“A net-profits interest is another oil and gas
                  interest closely related to a royalty interest,” which is a nonpossessory interest
                  in real property).

          13.     Because a pipeline right-of-way is itself a property interest under Texas law,3 net-
                  profits interests in the right-of-way are “fractional interests” in real property
                  that run with the land and are binding on successive owners of the right-of-way.

          14.     Longbranch and DMA’s net-profits interests constitute real covenants because
                  they (1) touch and concern the land; (2) relate to a thing in existence or
                  specifically binds the parties and their assigns; (3) were intended by the original
                  parties to run with the land; and (4) the successor to the burden had notice of
                  the interests. Fort Worth 4th St. Partners, L.P. v. Chesapeake Energy Corp., 882
                  F.3d 574, 577 (5th Cir. 2018).

                  Touch and Concern the Land

          15.     Longbranch and DMA’s net-profits interests affect the value of the right-of-way
                  and render the right-of-way owner’s interest in the land less valuable. See In re
                  Energytec, Inc., 739 F.3d 215, 224 (5th Cir. 2013) (holding that interest in
                  transportation fees from the use of a pipeline touches and concerns land).

          16.     Longbranch and DMA’s net-profits interests also increase Longbranch and
                  DMA’s legal relation to the land and correspondingly lessen Black Duck’s legal
                  relations to it, rendering Black Duck’s interest less valuable by the promises
                  made to Longbranch and DMA. Westland, 637 S.W.2d at 911.

                  Relate to a Thing in Existence, or Specifically Bind the Parties and Assigns

          17.     The right-of-way was in existence when the Longbranch Assignment, Email
                  Agreement, and DMA Agreement were executed.

          18.     The Longbranch Assignment and DMA Agreement expressly bind Black Duck

      2
        2 Williams & Meyers, Oil and Gas Law §424.1 (2014) also provides: “There is some indication in
  early cases, at least by way of dictum, that the [net profits] interest is a mere contract interest. We
  believe, however, that a net profits interest should be treated in much the same manner as an overriding
  royalty and that it should be classified as an interest in land.” (footnotes omitted).

      3
        See, e.g., Ohio Dev., LLC v. Tapatio Springs Homeowners Ass’n, 04-18-00523-CV, 2019 WL 6333474,
  at *2 (Tex. App.—San Antonio Nov. 27, 2019, no pet. h.) (“[A]n easement is a nonpossessory interest
  that authorizes its holder to use the property for only particular purposes.”); Keown v. Meriwether, 371
  S.W.2d 56, 57 (Tex. Civ. App.—Beaumont 1963, writ ref’d n.r.e.) (finding the statute of limitations for
  actions affecting real property applied to action to enjoin landowner from obstructing right-of-way); Big
  Sandy Lumber Co. v. Kuteman, 41 S.W. 172, 172 (Tex. Civ. App. 1897, no writ) (holding that “the right
  of way was real property”).


                                                     26
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 27
                                      of 45



              and its assigns.

              Intended to Run with the Land

        19.   Courts judge intent by first looking to “the text of the instrument itself to
              determine if there is language expressly stating that the covenant binds
              successors.” Chesapeake Energy Corp., 882 F.3d at 578.

        20.   The plain language of the Longbranch Assignment, Email Agreement, and the
              DMA Agreement makes clear that the parties intended the net-profits interests
              to attach and run with the land.

        21.   The terms used— “attach and run” and “binding upon . . . successors and
              assigns”—are the paradigmatic way to create a covenant that runs with the land.
              See MPH Prod. Co., Inc. v. Smith, 06-11-00085-CV, 2012 WL 1813467, at *5 (Tex.
              App.—Texarkana May 18, 2012, no pet.) (collecting cases and examining first
              whether a contract used terminology such as “run with the land” or bound
              “successors and assigns”).

              Successor to the Burden Had Notice

        22.   KrisJenn had notice of the net-profits interests, because (1) Wright (the manager
              of KrisJenn) was personally involved in executing the Longbranch Assignment,
              Email Agreement, and DMA Agreement; (2) KrisJenn was a member of Black
              Duck when the Longbranch Assignment, Email Agreement, and DMA
              Agreement were executed; and (3) KrisJenn purchased the right-of-way from
              TCRG after lawsuits seeking to interpret the Longbranch Assignment, Email
              Agreement, and DMA Agreement had been filed.

        23.   McLeod also had actual or constructive notice of the interests because (1) DMA
              and Longbranch recorded their interests prior to any loan from McLeod to
              Wright or KrisJenn; and (2) the Option Agreement between KrisJenn and
              McLeod expressly references the settlement agreement with TCRG and the
              litigation between the parties in state court.

              Other Matters

        24.   To the extent privity of estate is required, vertical privity exists between Black
              Duck and KrisJenn, and Longbranch and DMA are the original parties to the
              Longbranch Assignment, Email Agreement, and DMA Agreement.

        25.   To the extent privity of estate is required, vertical privity is sufficient to establish
              privity of estate. See Inwood N. Homeowners’ Ass’n, Inc. v. Harris, 736 S.W.2d




                                                27
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 28
                                      of 45



                  632, 635 (Tex. 1987) (only looking to whether vertical privity was established). 4

          26.     To the extent horizontal privity is required, both the Longbranch Assignment
                  and DMA Agreement were recorded before KrisJenn and the McLeods took
                  their interests in the right-of-way, eliminating the need for the horizontal privity
                  requirement altogether. See Energytec, 739 F.3d at 223 (concluding that recording
                  satisfies “the Restatement’s perception of the rational for the privity
                  requirement”).]

          27.     Further, horizontal privity existed between Longbranch and Black Duck when
                  the Longbranch Assignment was executed. Longbranch’s option to purchase the
                  right-of-way was a property interest. Hitchcock Properties, Inc. v. Levering, 776
                  S.W.2d 236, 238 (Tex. App.—Houston [1st Dist.] 1989, writ denied) (“Given
                  the nature of an option’s relation to and limitation over the land optioned, it is
                  no less logically included in the definition of an ‘interest’ in land, than is, for
                  example, an easement, or royalty interest, or a contingent future interest.”). In
                  assigning Black Duck the option to purchase the right-of-way, Longbranch
                  reserved a 20% net-profit interest in that right-of-way. Black Duck subsequently
                  purchased the right-of-way, and Borders recorded Longbranch’s interest.

          28.     Black Duck’s conveyance of a 20% interest to Longbranch is valid even though
                  Black Duck acquired title to the right-of-way after it purported to convey the 20%
                  interest. See Burns v. Goodrich, 392 S.W.2d 689, 691 (Tex. 1965) (“When one
                  assumes, by his deed, to convey a title, and by any form of assurance obligates
                  himself to protect the grantee in the enjoyment of that which the deed purports
                  to give him, he will not be suffered afterwards to acquire or assert a title, and turn
                  his grantee over to a suit upon his covenants. . . . [R]edress is to deny [the
                  grantee] the liberty of setting up his after-acquired title as against his previous
                  conveyance.” (quoting Duhig v. Peavy-Moore Lumber Co., 144 S.W.2d 878, 508


      4
        The principle of horizontal privity has been “explicitly rejected” by the Restatement of the Law of
  Property and only a minority of cases require horizontal privity. Energytec, 739 F.3d at 222. In its most
  recent case on the requirements for real covenants, the Texas Supreme Court found a covenant to run
  with land based on vertical privity even through horizontal privity was not established. See Inwood, 736
  S.W.2d at 633-635 (finding privity was satisfied even though the covenant was created in a declaration
  and not as part of any transfer of interest). Subsequent Texas cases have likewise recognized covenants
  can run with the land even when they are created without any conveyance. See, e.g., Harris County Flood
  Control Dist. v. Glenbrook Patiohome Owners Ass’n, 933 S.W.2d 570, 574 (Tex. App.—Houston [1st Dist.]
  1996, writ denied) (covenants in declaration); Fallis v. River Mountain Ranch Prop. Owners Ass’n, Inc.,
  04-09-00256-CV, 2010 WL 2679997, at *9 (Tex. App.—San Antonio July 7, 2010, no pet.) (covenants
  in declaration); see also Jason S. Brookner, Philip B. Jordan, Lydia R. Webb, Ethan M. Wood, This Land
  Is Your Land, This Land Is My Land: Farmout Agreements in Bankruptcy, 13 TEX. J. OIL GAS & ENERGY
  L. 23, 43 (2018) (opining that horizontal privity is not a requirement under Texas law for a covenant to
  run with land because “the Texas Supreme Court has never addressed horizontal privity and has found
  covenants that fail the horizontal privity test to be covenants running with the land”).


                                                     28
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 29
                                      of 45



              (1940)).

        29.   Horizontal privity existed between Black Duck and Moore/SCMED when the
              DMA Agreement was executed. Black Duck owned the right-of-way (minus the
              20% net-profit interest it had granted to Longbranch) when it agreed DMA
              would have a 20% net-profits interest in the right-of-way going forward.
              Moore—as a 50% owner of Black Duck through SCMED—owned 50% of Black
              Duck’s interest in the right-of-way. In exchange for SCMED transferring
              ownership of both Black Duck and its assets to KrisJenn Ranch, Moore retained
              (through DMA) a 20% net-profits interest in the right-of-way.

        30.   Longbranch, DMA, and Moore are entitled to recover attorneys’ fees and costs
              incurred in pursuing this claim because state law provides for such fees and costs
              in connection with their related claim for breach of contract. See TEX. CIV. PRAC.
              & REM. CODE §38.001.

        B.    Joint Liability of Wright and KrisJenn

        31.   Under Texas law, members of a limited liability company may be liable for the
              company’s contractual obligations when the company is used to perpetrate an
              “actual fraud” on the plaintiff for the direct benefit of the defendant.” T EX.
              BUS. ORG. CODE §21.223; see also Spring Street Partners–IV, LP v. Lam, 730 F.3d
              427, 442–43 (5th Cir. 2013) (alteration in original) (citing Tryco Enters., Inc. v.
              Robinson, 390 S.W.3d 497, 508 (Tex. App.—Houston [1st Dist.] 2012, pet.
              dism’d)); Matter of Ritz, 832 F.3d 560, 567 (5th Cir. 2016).

        32.   Section 21.223 applies to domestic corporations as well as limited liability
              companies and foreign companies. See TEX. BUS. ORG. CODE §101.002(a); id.
              §9.203.

        33.   For purposes of piercing the veil of a company or corporation to hold a member
              or shareholder liable, actual fraud is defined as conduct “‘involv[ing] dishonesty
              of purpose or intent to deceive.’” Spring Street Partners–IV, LP v. Lam, 730 F.3d
              427, 442–43 (5th Cir. 2013) (alteration in original) (citing Tryco Enters., Inc. v.
              Robinson, 390 S.W.3d 497, 508 (Tex. App.—Houston [1st Dist.] 2012, pet.
              dism’d)); see also Matter of Ritz, 832 F.3d 560, 567 (5th Cir. 2016).

        34.   Wright used Black Duck as an alter ego of KrisJenn after Moore withdrew from
              Black Duck.

        35.   KrisJenn is liable for fraudulent actions taken by Black Duck at Wright’s
              direction.

        36.   Because KrisJenn failed to keep adequate books and records and commingled
              funds between its series, KrisJenn has failed to meet the prerequisites for the
              series form. See TEX. BUS. ORG. CODE §101.602(b); see also Resp. Mot. Sever


                                              29
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 30
                                      of 45



              [#328] at 4 (conceding that KrisJenn and its series have not met the series
              requirements imposed by §101.602).

        37.   KrisJenn Ranch, LLC and its series are jointly liable for all debts incurred by
              KrisJenn Ranch, LLC or any of its series.

        38.   Wright is personally liable for fraudulent actions taken by Black Duck.

        39.   KrisJenn is an alter ego of Wright such that the corporate veil between Wright
              and KrisJenn should be disregarded.

        40.   KrisJenn is liable for fraudulent actions taken by Wright.

        C.    Breach of Contract

        41.   To prevail on a breach-of-contract claim, a plaintiff must establish (1) a valid
              contract existed; (2) the plaintiff performed or tendered performance; (3) the
              defendant breached the contract; and (4) the plaintiff sustained damages
              because of the breach. WC 1899 McKinney Ave., LLC v. STK Dallas, LLC, 380
              F. Supp. 3d 595, 601 (W.D. Tex. 2019).

        42.   In light of the factual findings above, Longbranch prevails on its claim for breach
              of the Longbranch Assignment and is entitled to recover $2.080 million in
              damages from Wright and/or KrisJenn.

        43.   In light of the factual findings above, DMA and Moore prevail on their claim for
              breach of the Email Agreement and the corresponding DMA Agreement and are
              entitled to recover $2.08 million in damages from Wright and/or KrisJenn.

        44.   In light of the factual findings above, Longbranch and DMA are entitled to an
              injunctive order that Wright and KrisJenn specifically perform the Email
              Agreement and DMA Agreement, including the obligation to “execute such
              other and additional legal instruments, consents, ratifications and other matters
              as may be reasonably required in order to effectuate the intent of [the DMA]
              Agreement[;]”

        45.   DMA, Moore, and Longbranch are also entitled to recover attorneys’ fees and
              costs incurred in pursuing this claim. See TEX. CIV. PRAC. & REM. CODE §38.001.

        D.    Fraud/Fraudulent Inducement

        46.   To prevail on a claim of fraud, a plaintiff must establish (1) the defendant made
              a material misrepresentation; (2) the defendant knew the misrepresentation was
              false or made the misrepresentation without knowledge of its truth; (3) the
              defendant intended the plaintiff to act on the misrepresentation; (4) the plaintiff
              relied on the misrepresentation; and (5) the misrepresentation caused injury to



                                              30
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 31
                                      of 45



              the plaintiff. DeSantis v. Wackenhut Corp., 793 S.W.2d 670, 688 (Tex. 1990); see
              also Haase v. Glazner, 62 S.W.3d 795, 798 (Tex. 2001).

        47.   In light of the factual findings above, Longbranch prevails on its claim for
              fraud/fraudulent inducement and is entitled to recover $2.7 million in damages
              from Wright and/or KrisJenn.

        48.   In light of the factual findings above, DMA and Moore prevail on their claim for
              fraud/fraudulent inducement and are entitled to recover $2.7 million in damages
              from Wright and/or KrisJenn.

        49.   In light of the factual findings above, Longbranch, DMA, and Moore are entitled
              to disgorgement of KrisJenn and Wright’s interest in the right-of-way.

        50.   In light of the factual findings above, Longbranch, DMA, and Moore are entitled
              to a constructive trust with respect to KrisJenn and Wright’s interest in the
              right-of-way.

        E.    Fraud (in the alternative)

        51.   To prevail on a claim of fraud, a plaintiff must establish (1) the defendant made
              a material misrepresentation; (2) the defendant knew the misrepresentation was
              false or made the misrepresentation without knowledge of its truth; (3) the
              defendant intended the plaintiff to act on the misrepresentation; (4) the plaintiff
              relied on the misrepresentation; and (5) the misrepresentation caused injury to
              the plaintiff. DeSantis v. Wackenhut Corp., 793 S.W.2d 670, 688 (Tex. 1990); see
              also Haase v. Glazner, 62 S.W.3d 795, 798 (Tex. 2001).

        52.   In light of the factual findings above, Longbranch prevails on its claim for fraud
              and is entitled to recover $2,080,000 in damages from Wright and/or KrisJenn.

        53.   In light of the factual findings above, DMA and Moore prevail on their claim for
              fraud and are entitled to recover $2.8 million in damages from Wright and/or
              KrisJenn.

        54.   Wright, Black Duck, and KrisJenn received a wrongful gain consisting of
              Longbranch, Moore, and DMA’s interests in the right-of-way resulting from
              Wright’s breaches of fiduciary duty. Longbranch, DMA, and Moore are entitled
              to disgorgement Wright’s interest in the right-of-way and imposition of a
              constructive trust on that interest.

        F.    Breach of Fiduciary Duty

        55.   To prevail on a breach-of-fiduciary-duty claim, a plaintiff must establish (1) a
              fiduciary relationship existed between the plaintiff and defendant; (2) the
              defendant breached the fiduciary duty; and (3) the breach resulted in jury to the


                                              31
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 32
                                      of 45



              plaintiff or benefit to the defendant. D’Onofrio v. Vacations Publ’ns, Inc., 888
              F.3d 197, 215–16 (5th Cir. 2018).

        56.   Wright, Black Duck, and/or KrisJenn owed fiduciary duties to DMA as
              custodians and agents for payment with respect to DMA’s net-profits interest.

        57.   Wright owed a duty of care to Black Duck.

        58.   Wright owed a duty of disclosure to Black Duck.

        59.   Wright owed a duty of loyalty to Black Duck.

        60.   Wright a duty of care to Moore/SCMED.

        61.   Wright owed a duty of disclosure to Moore/SCMED.

        62.   Wright owed a duty of loyalty to Moore/SCMED.

        63.   Wright’s fiduciary duties to Black Duck required him to refrain from self-dealing
              at the expense of Black Duck and its members.

        64.   Wright is personally liable for breaches of fiduciary duty committed by Wright
              through Black Duck.

        65.   Wright is personally liable for breaches of fiduciary duty committed by Wright
              through KrisJenn.

        66.   KrisJenn is liable for fiduciary breaches committed by Wright through KrisJenn.

        67.   In light of the factual findings above, DMA and Moore prevail on their claims
              for breach of fiduciary duty and are entitled to recover $2,28 million in damages
              from Wright and/or KrisJenn.

        68.   In light of the factual findings above, DMA and Moore are entitled to
              disgorgement of KrisJenn and Wright’s interest in the right-of-way.

        69.   In light of the factual findings above, DMA and Moore are entitled to a
              constructive trust with respect to KrisJenn and Wright’s interest in the right-of-
              way.

        G.    Knowing Participation in Breach of Fiduciary Duty

        70.   To prevail on a claim for knowing participation in breach of fiduciary duty, a
              plaintiff must establish (1) the existence of a fiduciary relationship; (2) the third
              party knew of the fiduciary relationship; and (3) the third party was aware that it
              was participating in a breach of the fiduciary relationship. D’Onofrio v. Vacations
              Publ’ns, Inc., 888 F.3d 197, 215–16 (5th Cir. 2018).


                                               32
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 33
                                      of 45



        71.   In light of the factual findings above, DMA and Moore prevail on their claims
              for knowing participation in breach of fiduciary duty and are entitled to recover
              $2,28 million in damages from Wright and/or KrisJenn.

        72.   In light of the factual findings above, DMA and Moore are entitled to
              disgorgement of KrisJenn and Wright’s interest in the right-of-way.

        73.   In light of the factual findings above, DMA and Moore are entitled to a
              constructive trust with respect to KrisJenn and Wright’s interest in the right-of-
              way.

        H.    Tortious Interference with Contract

        74.   To prevail on a claim for tortious interference with contract, the plaintiff must
              establish (1) the existence of a contract subject to interference; (2) willful and
              intentional interference; (3) interference that proximately caused damage; and
              (4) actual damage or loss. Powell Indus., Inc. v. Allen, 985 S.W.2d 455, 456 (Tex.
              1998) (per curiam).

        75.   In light of the factual findings above, Longbranch prevails on its claim for
              tortious interference and is entitled to recover $2.08 million in damages from
              Wright and/or KrisJenn.

        76.   In light of the factual findings above, DMA and Moore prevail on their claims
              for tortious interference and are entitled to recover $2.08 million in damages
              from Wright and/or KrisJenn.

        77.   In light of the factual findings above, Longbranch, DMA, and Moore are entitled
              to disgorgement of KrisJenn and Wright’s interest in the right-of-way.

        78.   In light of the factual findings above, Longbranch, DMA, and Moore are entitled
              to a constructive trust with respect to KrisJenn and Wright’s interest in the
              right-of-way.

        79.   Because Wright and KrisJenn’s interference was fraudulent and otherwise
              tortious, Wright and KrisJenn cannot rely on the affirmative defenses of
              justification or privilege.

        I.    Promissory Estoppel

        80.   To prevail on a promissory-estoppel claim, the plaintiff must establish that
              (1) the defendant made a promise to induce substantial action or forbearance by
              the plaintiff; and (2) injustice can be avoided only by enforcement of the
              promise. Martin-Janson v. JP Morgan Chase Bank, NA, 536 F. App’x 394, 398
              (5th Cir. 2013) (per curiam) (unpublished) (citing In re Weekley Homes, LP, 180
              S.W.3d 127 (Tex. 2005)).


                                              33
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 34
                                      of 45



        81.   In light of the factual findings above, injustice can only be avoided by enforcing
              the DMA Agreement against KrisJenn.

        J.    Money Had and Received

        82.   To prevail on a claim for money had and receive, the plaintiff must establish that
              the defendant held money which in equity and good conscience belongs to the
              plaintiff. Bank of Saipan v. CNG Fin. Corp., 380 F.3d 836, 840 (5th Cir. 2004);
              Plains Expl. & Prod. Co. v. Torch Energy Advisors Inc., 473 S.W.3d 296, 302 n.4
              (Tex. 2015).

        83.   Because 20% of the net profits received by Wright and KrisJenn belong in equity
              and good conscience to Longbranch, Longbranch prevails on its claim for money
              had and received and is entitled to recover $500,000 from Wright and/or
              KrisJenn.

        84.   Because 20% of the net profits received by Wright and KrisJenn belong in equity
              and good conscience to DMA, DMA and Moore prevail on their claims for
              money had and received and are entitled to recover $500,000 from Wright
              and/or KrisJenn.

        K.    Unjust Enrichment

        85.   To prevail on a claim for unjust enrichment, the plaintiff must show that the
              defendant obtained a benefit from another by fraud, duress, or the taking of
              undue advantage. Heldenfels Bros. v. City of Corpus Christi, 832 S.W.2d 39, 41
              (Tex. 1992).

        86.   Because Wright, Black Duck, and KrisJenn were unjustly enriched at DMA,
              Moore, and Longbranch’s expense, Longbranch prevails on its unjust
              enrichment claim and is entitled to recover Wright and KrisJenn’s wrongful
              gain, consisting of the value of DMA and Longbranch’s interests in the right of
              way as well as KrisJenn’s receipt of up to $6,000,000 from McLeod in
              connection with the right-of-way.

        87.   Because Wright, Black Duck, and KrisJenn were unjustly enriched at Moore and
              DMA’s expense, Moore and DMA prevail on their unjust enrichment claims
              and are entitled to recover Wright and KrisJenn’s wrongful gain, consisting of
              the value of DMA and Longbranch’s interests in the right of way as well as
              KrisJenn’s receipt of up to $6,000,000 from McLeod in connection with the
              right-of-way.

        L.    Civil Conspiracy

        88.   To prevail on a civil-conspiracy claim, the plaintiff must establish (1) a
              combination of two or more persons; (2) the persons sought to accomplish an


                                              34
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 35
                                      of 45



              object or course of action; (3) the persons reached a meeting of the minds on the
              object or course of action; (4) one or more unlawful, overt acts taken in
              pursuance of the object or course of action; and (5) damages proximately caused
              by the act or acts. First United Pentecostal Church of Beaumont v. Parker, 514
              S.W.3d 214, 222 (Tex. 2017).

        89.   In light of the factual findings above, the Court concludes that Black Duck,
              Wright, and KrisJenn were part of a civil conspiracy to defraud Moore and
              DMA, and that Moore and DMA are entitled to recover $2.7 million in damages
              from Wright and KrisJenn.

        M.    Nondischargeability

        90.   Because Wright and KrisJenn committed actual fraud and used false pretenses
              and false representations to obtain Moore’s interest in Black Duck and to avoid
              paying DMA’s net-profits interest, debts owed by KrisJenn in connection with
              the Email Agreement, the DMA Agreement, and the Harris SWD Agreement
              are nondischargeable. 11 U.S.C. §523(a)(2)(A).

        91.   Because Wright and KrisJenn committed fraud or defalcation while acting in a
              fiduciary capacity, debts owed by KrisJenn in connection with the Email
              Agreement, the DMA Agreement, and the Harris SWD Agreement are
              nondischargeable. 11 U.S.C. §523(a)(4).

        92.   Because Wright and KrisJenn inflicted willful and malicious injury on
              Longbranch, DMA, Moore, and their property, debts owed by KrisJenn in
              connection with Longbranch, Moore, and DMA’s claims in this lawsuit are
              nondischargeable. 11 U.S.C. §523(a)(6).

        93.   The nondischargeable debts include the amounts owed to Moore on claims
              related to the Email Agreement, the DMA Agreement, and the Harris SWD
              Agreement, as well as attorneys’ fees incurred by Moore in seeking to recover
              for breach of those agreements, because Moore is entitled to such fees under
              state law, and those fees arise from or on account of the conduct resulting in the
              nondischargeable debt. See In re Kirk, 525 B.R. 325, 330–32 (Bankr. W.D. Tex.
              2015); TEX. CIV. PRAC. & REM. CODE §38.001.

        N.    Exemplary Damages

        94.   Because Moore, Longbranch, and DMA’s injuries resulted from Wright’s gross
              negligence, malice, and actual fraud, Moore, Longbranch, and DMA are entitled
              to exemplary damages under Texas Civil Practice and Remedies Code
              §41.003(a).

        95.   Moore and DMA are entitled to recover exemplary damages of $4 million.



                                              35
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 36
                                      of 45



        96.    Longbranch is entitled to recover exemplary damages of $4 million.

  II.   Claims Related to the Bigfoot Note Payments

        A.     Breach of Contract

        97.    To prevail on a breach-of-contract claim, a plaintiff must establish (1) a valid
               contract existed; (2) the plaintiff performed or tendered performance; (3) the
               defendant breached the contract; and (4) the plaintiff sustained damages
               because of the breach. WC 1899 McKinney Ave., LLC v. STK Dallas, LLC, 380
               F. Supp. 3d 595, 601 (W.D. Tex. 2019).

        98.    In light of the factual findings above, DMA prevails on its breach of contract
               claim and is entitled to recover $175,143.60 for breach of the Email Agreement
               and Harris SWD Agreement.

        99.    DMA is also entitled to recover attorneys’ fees and costs incurred in pursuing
               this claim. See TEX. CIV. PRAC. & REM. CODE §38.001.

        B.     Conversion

        100.   To prevail on a conversion claim, a plaintiff must establish that (1) the plaintiff
               owned or had legal possession of the property or an entitlement to possession;
               (2) the defendant unlawfully and without authorization assumed and exercised
               dominion and control over the property to the exclusion of, or inconsistent with,
               the plaintiff’s rights as an owner; (3) the plaintiff demanded return of the
               property; and (4) the defendant refused to return the property. Smith v.
               Maximum Racing, Inc., 136 S.W.3d 337, 341 (Tex. App—Austin 2004, no pet.)

        101.   In light of the factual findings above, DMA prevails on its conversion claim and
               is entitled to recover $70,000 in damages from Wright and/or KrisJenn.

        C.     Money Had and Received

        102.   To prevail on a claim for money had and receive, the plaintiff must establish that
               the defendant held money which in equity and good conscience belongs to the
               plaintiff. Bank of Saipan v. CNG Fin. Corp., 380 F.3d 836, 840 (5th Cir. 2004);
               Plains Expl. & Prod. Co. v. Torch Energy Advisors Inc., 473 S.W.3d 296, 302 n.4
               (Tex. 2015).

        103.   In light of the factual findings above, DMA prevails on its money-had-and-
               received claim and is entitled to recover $63,688.58 from Wright and/or
               KrisJenn.

        D.     Breach of Fiduciary Duty

        104.   To prevail on a breach-of-fiduciary-duty claim, a plaintiff must establish (1) a


                                               36
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 37
                                      of 45



               fiduciary relationship existed between the plaintiff and defendant; (2) the
               defendant breached the fiduciary duty; and (3) the breach resulted in jury to the
               plaintiff or benefit to the defendant. D’Onofrio v. Vacations Publ’ns, Inc., 888
               F.3d 197, 215–16 (5th Cir. 2018).

        105.   Wright, Black Duck, and/or KrisJenn owed fiduciary duties to DMA as
               custodians and agents for payment with respect to the Bigfoot promissory note.

        106.   In light of these findings and conclusions, DMA prevails on its fiduciary breach
               claim with respect to the Harris SWD Agreement and is entitled to recover
               $175,143.60 in damages from Wright and/or KrisJenn.

        E.     Joint Liability of Wright and KrisJenn

        107.   Under Texas law, members of a limited liability company may be liable for the
               company’s contractual obligations when the company is used to perpetrate an
               “actual fraud” on the plaintiff for the direct benefit of the defendant.” T EX.
               BUS. ORG. CODE §21.223; see also Spring Street Partners–IV, LP v. Lam, 730 F.3d
               427, 442–43 (5th Cir. 2013) (alteration in original) (citing Tryco Enters., Inc. v.
               Robinson, 390 S.W.3d 497, 508 (Tex. App.—Houston [1st Dist.] 2012, pet.
               dism’d)); Matter of Ritz, 832 F.3d 560, 567 (5th Cir. 2016).

        108.   Section 21.223 applies to domestic corporations as well as limited liability
               companies and foreign companies. See TEX. BUS. ORG. CODE §101.002(a); id.
               §9.203.

        109.   For purposes of piercing the veil of a company or corporation to hold a member
               or shareholder liable, actual fraud is defined as conduct “‘involv[ing] dishonesty
               of purpose or intent to deceive.’” Spring Street Partners–IV, LP v. Lam, 730 F.3d
               427, 442–43 (5th Cir. 2013) (alteration in original) (citing Tryco Enters., Inc. v.
               Robinson, 390 S.W.3d 497, 508 (Tex. App.—Houston [1st Dist.] 2012, pet.
               dism’d)); see also Matter of Ritz, 832 F.3d 560, 567 (5th Cir. 2016).

        110.   Wright used Black Duck as an alter ego of KrisJenn after Moore withdrew from
               Black Duck.

        111.   KrisJenn is liable for fraudulent actions taken by Black Duck at Wright’s
               direction.

        112.   Wright is personally liable for fraudulent actions taken by Black Duck.

        113.   KrisJenn is an alter ego of Wright such that the corporate veil between Wright
               and KrisJenn should be disregarded.

        114.   KrisJenn is liable for fraudulent actions taken by Wright.




                                               37
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 38
                                      of 45



         F.     Unjust Enrichment

         115.   To prevail on a claim for unjust enrichment, the plaintiff must show that the
                defendant obtained a benefit from another by fraud, duress, or the taking of
                undue advantage. Heldenfels Bros. v. City of Corpus Christi, 832 S.W.2d 39, 41
                (Tex. 1992).

         116.   Because Wright, Black Duck, and KrisJenn were unjustly enriched at DMA’s
                expense, DMA prevails on its unjust enrichment claims with respect to the
                Bigfoot note payments and is entitled to recover $63,688.58 from Wright and/or
                KrisJenn.

         G.     Declaratory Claim

         117.   28 U.S.C. §2201 allows federal courts to declare the rights and legal relations of
                any interested party seeking such declaration, regardless of whether or not
                further relief is sought.

         118.   On August 14, 2020, DMA filed a Motion for Partial Summary Judgment in
                adversary proceeding number 20-05027, asking this Court to recognize DMA’s
                right to 50% of the payments Bigfoot made on the promissory note.

         119.   On October 13, 2020, this Court heard and granted DMA’s Motion for Partial
                Summary Judgment. The Court found that DMA had a “right to payments of
                50% under the note.”

         120.   The phrases “[DMA] is entitled to receive 50% of all Gross Monies received by
                [Black Duck] including its successors and assigns for the remainder of all
                payments due to [Black Duck] from Big foot” and “[DMA] is a 50% carried
                interest party” mean that DMA has a carried interest in and right to 50% of the
                Bigfoot note payments.

  III.   Affirmative Defenses to KrisJenn’s Tortious-Interference Claim

         A.     Justification and Privilege

         121.   DMA, Moore, and Longbranch were justified in informing TCRG of their
                interests created by the Longbranch Assignment and DMA Agreement.

         122.   DMA, Moore, and Longbranch were privileged to provide the Longbranch
                Assignment and DMA Agreement to TCRG.

         123.   Because DMA, Moore, and Longbranch have established their affirmative
                defenses of justification and privilege, KrisJenn is not entitled to recover on its
                tortious-interference claim.




                                                38
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 39
                                      of 45



        B.           Unclean Hands

        124.         Because Wright and KrisJenn have unclean hands with respect to the sale to
                     TCRG, KrisJenn is not entitled to recover on its tortious-interference claim.

                                         PRAYER FOR RELIEF

        DMA and Moore respectfully request:

        a.           A judicial declaration that

                i.       DMA received a 20% net-profits share that attaches and runs with the P-
                         21/Express right-of-way and that such interest was received in exchange for
                         Moore’s resignation from Black Duck and agreement to surrender of his 50%
                         ownership stake in Black Duck and its assets;

                ii.      KrisJenn, as successor to the right-of-way and member of Black Duck, had
                         notice of DMA’s net-profits interest and is bound to honor the DMA
                         Agreement. Additionally and alternatively, KrisJenn is an assignee of the
                         right-of-way and is bound to honor the DMA Agreement;

               iii.      The phrase “pipe and related facilities commonly known as the P-21 or
                         Express pipeline” encompasses the pipeline as well as the associated right-
                         of-way;

               iv.       The phrase DMA “shall be paid twenty percent (20%) (“Net Profits Share”)
                         of the Net Profits from [Black Duck] or its successors and assigns” means
                         that Black Duck and any subsequent owners of the right-of-way are required
                         to pay DMA 20% of net-profits generated through operation, use,
                         maintenance, or sale—including partial sales or conveyances—of the right-
                         of-way; and

                v.       “Net Profits” means the means the gross revenues that Black Duck,
                         KrisJenn, and any subsequent owners of the right-of-way receive directly
                         from the operation, use, maintenance, or sale (including partial sales or
                         conveyances) of the right-of-way less the actual costs of goods and expenses
                         associated with operation or sale of the same. The cost of purchasing the
                         right-way is not a cost that is included in the net-profits calculation.

        b.           an injunctive order that Wright and KrisJenn specifically perform the Email
                     Agreement and DMA Agreement, including the obligation to “execute such
                     other and additional legal instruments, consents, ratifications and other matters
                     as may be reasonably required in order to effectuate the intent of [the DMA]
                     Agreement[;]”

        c.           a judicial declaration that


                                                    39
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 40
                                      of 45



              i.      DMA has a carried interest in and a right to 50% of Bigfoot Energy’s note
                      payments; and

             ii.      DMA is entitled to at least $175,143.60 of the money in the Panola court
                      registry.

        d.         an order directing the clerk of the Panola County Court to release at least
                   $175,143.60 in the court’s registry to Johns and Counsel PLLC in Trust for
                   DMA Properties, Inc;

        e.         an award of $2.08 million in money damages for the loss of, or damage to the
                   value of, the 20% net-profits share under the Email Agreement and DMA
                   Agreement;

        f.         an award of $2.7 million in money damages for harm resulting from the torts of
                   Wright and KrisJenn;

        g.         an award of reasonable and necessary attorneys’ fees incurred in this action, to
                   be determined following trial;

        h.         an award of $4 million in exemplary damages;

        i.         the disgorgement of and/or imposition of a constructive trust on any interests
                   (including but not limited to property interests and contractual interests in or
                   related to the right-of-way), proceeds, profits, or ill-begotten funds received by
                   Wright and KrisJenn as a remedy for fraud, breach of fiduciary duty, and/or
                   unjust enrichment;

        j.         an accounting to determine the amount of funds improperly withheld from
                   DMA in connection with profits earned through the right-of-way;

        k.         pre- and postjudgment interest and costs of suit; and/or

        l.         any other legal or equitable relief to which DMA or Moore may show themselves
                   to be justly entitled.



        Longbranch respectfully requests:

        a.         A judicial declaration that

              i.      Longbranch received a 20% net-profits share that attaches and runs with the
                      P-21/Express right-of-way and that such interest was received in exchange
                      for Longbranch’s assignment of the right to purchase the P-21/Express
                      right-of-way;



                                                  40
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 41
                                      of 45



              ii.     KrisJenn, as successor to the right-of-way and member of Black Duck, had
                      notice of Longbranch’s net-profits interest and is bound to honor the
                      Longbranch Assignment. Additionally and alternatively, KrisJenn is an
                      assignee of the right-of-way and is bound to honor the Longbranch
                      Assignment;

             iii.     The phrase “pipe and related facilities commonly known as the P-21 or
                      Express pipeline” encompasses the pipeline as well as the associated right-
                      of-way;

             iv.      The phrase “[Longbranch] shall be paid twenty percent (20%) (“Net Profits
                      Share”) of the Net Profits from [Black Duck] or its successors and assigns”
                      means that Black Duck and any subsequent owners of the right-of-way are
                      required to pay Longbranch 20% of net-profits generated through operation,
                      use, maintenance, or sale—including partial sales or conveyances—of the
                      right-of-way; and

              v.      “Net Profits” means the means the gross revenues that Black Duck,
                      KrisJenn, and any subsequent owners of the right-of-way receive directly
                      from the operation, use, maintenance, or sale (including partial sales or
                      conveyances) of the right-of-way less the actual costs of goods and expenses
                      associated with operation or sale of the same. The cost of purchasing the
                      right-way is not a cost that is included in the net-profits calculation;

        b.         an injunctive order that Wright and KrisJenn specifically perform the Email
                   Agreement and DMA Agreement, including the obligation to “execute such
                   other and additional legal instruments, consents, ratifications and other matters
                   as may be reasonably required in order to effectuate the intent of [the DMA]
                   Agreement[;]”

        c.         an award of $2.08 million in money damages for the loss of, or damage to the
                   value of, the 20% net-profits share under the Longbranch Assignment;

        d.         an award of $2.7 million in money damages for harm resulting from the torts of
                   Wright and KrisJenn;

        e.         an award of reasonable and necessary attorneys’ fees incurred in this action, to
                   be determined following trial;

        f.         an award of $4 million in exemplary damages;

        g.         the disgorgement of and/or imposition of a constructive trust on any interests
                   (including but not limited to property interests and contractual interests in or
                   related to the right-of-way), proceeds, profits, or ill-begotten funds received by
                   Wright and KrisJenn as a remedy for fraud and/or unjust enrichment;



                                                   41
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 42
                                      of 45



        h.    an accounting to determine the amount of funds improperly withheld from
              Longbranch in connection with profits earned through the right-of-way;

        i.    pre- and postjudgment interest and costs of suit; and/or

        j.    any other legal or equitable relief to which Longbranch may show itself to be
              justly entitled.




                                             42
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 43
                                      of 45



                                        Respectfully submitted,

                                        /s/ Christopher S. Johns
                                        Christopher S. Johns
                                        State Bar No. 24044849
                                        Christen Mason Hebert
                                        State Bar No. 24099898
                                        JOHNS & COUNSEL PLLC
                                        14101 Highway 290 West, Suite 400A
                                        Austin, Texas 78737
                                        512-399-3150
                                        512-572-8005 fax
                                        cjohns@johnsandcounsel.com
                                        chebert@johnsandcounsel.com

                                        /s/ Timothy Cleveland
                                        Timothy Cleveland
                                        State Bar No. 24055318
                                        Austin Krist
                                        State Bar No. 24106170
                                        CLEVELAND | TERRAZAS PLLC
                                        303 Camp Craft Road, Suite 325
                                        Austin, Texas 78746
                                        (512) 689-8698
                                        tcleveland@clevelandterrazas.com
                                        akrist@clevelandterrazas.com

                                        Attorneys for Longbranch Energy, DMA
                                        Properties, and Frank Daniel Moore

                                        Andrew R. Seger
                                        State Bar No. 24046815
                                        KEY TERRELL & SEGER
                                        4825 50th Street, Suite A
                                        Lubbock, Texas 79414
                                        806-793-1906
                                        806-792-2135 fax
                                        aseger@thesegerfirm.com




                                       43
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 44
                                      of 45



                                        Natalie F. Wilson
                                        State Bar No. 24076779
                                        LANGLEY & BANACK
                                        745 East Mulberry Avenue, Suite 700
                                        San Antonio, Texas 78212
                                        210-736-6600
                                        210-735-6889 fax
                                        nwilson@langleybanack.com
                                        Attorneys for DMA Properties and Frank
                                        Daniel Moore

                                        Michael Black
                                        BURNS & BLACK PLLC
                                        750 Rittiman Road
                                        San Antonio, TX 78209
                                        mblack@burnsandblack.com

                                        Jeffery Duke
                                        DUKE BANISTER MILLER & MILLER
                                        22310 Grand Corner Drive, Suite 110
                                        Katy, TX 77494
                                        jduke@dbmmlaw.com
                                        Counsel for Longbranch Energy




                                       44
20-05027-rbk Doc#205 Filed 01/04/21 Entered 01/04/21 22:00:27 Main Document Pg 45
                                      of 45



                                    CERTIFICATE OF SERVICE
           I hereby certify that on January 4, 2021 a true and correct copy of the foregoing
  document was transmitted to each of the parties via the Court’s electronic transmission
  facilities and/or via electronic mail as noted below. For those parties not registered to receive
  electronic service, a true and correct copy of the foregoing document was served by United
  States Mail, first class, postage prepaid, at the address noted below.
    Ronald J. Smeberg                                 Michael Black
    Charles John Muller, IV                           BURNS & BLACK PLLC
    MULLER SMEBERG, PLLC                              750 Rittiman Road
    111 W. Sunset                                     San Antonio, TX 78209
    San Antonio, TX 78209                             mblack@burnsandblack.com
    ron@smeberg.com
    john@muller-smeberg.com                           Jeffery Duke
                                                      DUKE BANISTER MILLER & MILLER
    Counsel for KrisJenn Ranch, LLC,                  22310 Grand Corner Drive, Suite 110
    Krisjenn Ranch, LLC, Series Uvalde                Katy, TX 77494
    Ranch, KrisJenn Ranch, LLC, Series                jduke@dbmmlaw.com
    Pipeline Row
                                                      Counsel for Longbranch Energy, LP
    Ronald J. Smeberg                                 Shane P. Tobin
    THE SMEBERG LAW FIRM, PLLC                        OFFICE OF THE U.S. TRUSTEE
    2010 W Kings Hwy                                  903 San Jacinto Blvd, Room 230
    San Antonio, TX 78201-4926                        Austin, Texas 78701
    ron@smeberg.com                                   shane.p.tobin@usdoj.gov

    Counsel for Black Duck Properties, LLC            United States Trustee
    William P Germany                                 John Terrill
    BAYNE, SNELL & KRAUSE                             12712 Arrowhead Lane
    1250 N.E. Loop 410, Suite 725                     Oklahoma City, OK 73120
    San Antonio, TX 78209
    wgermany@bsklaw.com                               Third Party-Defendant, pro se

    Counsel for Larry Wright
    Laura L. Worsham
    JONES, ALLEN & FUQUAY, L.L.P.
    8828 Greenville Avenue
    Dallas, TX 75243
    lworsham@jonesallen.com

    Counsel for McLeod Oil, LLC

                                                /s/ Christopher S. Johns
                                                Christopher S. Johns



                                                 45
